ORDER

PER CURIAM.
Sunset Grove Investment Company (“Sunset Grove”), developer of a condominium project, brought a negligent misrepresentation suit against Title Insurers Agency, Inc. (“Title Insurers”), an escrow agent and title insurance company, based upon Title Insurers’ negligent preparation of general warranty deeds in the sale of six condominium units. The Circuit Court of St. Louis County entered judgment in favor of Sunset Grove. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).